Citation Nr: 0530652	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  04-19 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine, status post surgery with fusion.

2.  Entitlement to service connection for hypertensive 
vascular disease.

3.  Entitlement to service connection for diabetes mellitus.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from October 1972 to November 
1973, with subsequent service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which denied the veteran's claims of 
entitlement to service connection for "degenerative disc 
disease of the lumbar spine, status post surgery with 
fusion," hypertensive vascular disease, and diabetes 
mellitus.

In April 2005, the veteran was afforded a hearing before C. 
W. Symanski, who is the member of the Board rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).

  
FINDINGS OF FACT

1.  The appellant does not have degenerative disc disease of 
the lumbar spine, status post surgery with fusion, as a 
result of his service. 

2.  The appellant does not have hypertensive vascular disease 
as a result of his service. 

3.  The appellant does not have diabetes mellitus as a result 
of his service.



CONCLUSIONS OF LAW

1.  Degenerative disc disease of the lumbar spine, status 
post surgery with fusion, was not incurred or aggravated by 
service, nor may arthritis of the lumbar spine be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2004).

2.  Hypertensive vascular disease was not incurred or 
aggravated by service, nor may hypertension be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2004).

3.  Diabetes mellitus was not incurred or aggravated by 
service, nor may diabetes mellitus be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran argues that service connection is warranted for 
degenerative disc disease of the lumbar spine, status post 
surgery with fusion, hypertensive vascular disease, and 
diabetes mellitus.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for arthritis, cardiovascular-renal disease, 
including hypertension, and diabetes mellitus, when they are 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease when, "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).

The law provides that only "veterans" are entitled to VA 
compensation under 38 C.F.R. §§ 1110 and 1131 (West 2002).  
The term "veteran" is defined, in relevant part, as "a person 
who served in the active military, naval, or air service and 
who was discharged or released under conditions other than 
dishonorable."  38 U.S.C.A. § 101(2) (West 2002); see also 38 
C.F.R. § 3.1(d) (2004).  The term "active military, naval, or 
air service" includes: (1) active duty; (2) any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred or aggravated in the 
line of duty; and (3) any period of INACDUTRA during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  See 38 U.S.C.A. 
§ 101(21)-(24); 38 C.F.R. § 3.6(a)-(d).  Both the presumption 
of soundness and the presumption of service connection for a 
disorder manifested within a specified presumptive period 
after service, however, apply only to periods of active duty.  
Paulson v. Brown, 7 Vet. App. 466 (1995).  

The Board notes that the claimant in this case is a "veteran" 
based on his active duty service from 1972 to 1973.  
Therefore, he is entitled to "veteran" status and the full 
benefit of VA resources for any compensation claim based on 
that period of service.  To the extent that he has presented 
a claim for a low back disorder ACDUTRA in 1998 or 1999, in 
order for the appellant to achieve "veteran" status and be 
eligible for service connection for disability claimed during 
his ACDUTRA, the record must establish that he was disabled 
during ACDUTRA due to a disease or injury incurred or 
aggravated in the line of duty.  See Mercado- Martinez v. 
West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 
478 (1991).

A.  Degenerative Disc Disease of the Lumbar Spine, Status 
Post Surgery

The veteran argues that service connection is warranted for 
degenerative disc disease of the lumbar spine, status post 
surgery with fusion.  He asserts that service connection is 
warranted based on a back injury he sustained during active 
service, as well as a back injury sustained in 1998 or 1999 
on active duty for training (ACDUTRA).  Specifically, he 
asserts that he injured his back in late 1998 or early 1999 
while pulling himself out of a foxhole during weapons 
training.  He stated that a line of duty determination was 
not performed, and that he was not sent to a military doctor, 
but that he later went to a private physician on his own 
initiative.  

The veteran's service medical records (SMRs) for his active 
duty show that in November 1972, he strained his back 
lifting.  An examination was normal except for mild diffuse 
muscle tenderness.  The impression was mild muscle strain.  
An addendum notes, "Pt [patient] frequently in sick call for 
multiple complaints of dubious sign."  The veteran's 
separation examination report, dated in November 1973, shows 
that his spine and "other musculoskeletal" systems were 
clinically evaluated as normal.  Service and service medical 
records further indicate that the veteran was 
administratively discharged, and that in November 1973 the 
veteran was determined to be permanently disqualified from 
duties under the Human Reliability Program due to a chronic, 
moderately severe passive aggressive personality disorder.  
See veteran's discharge (DD Form 214); November 1973 service 
medical record.  

Records from the Army National Guard indicate that the 
veteran enlisted in October 1998 and was discharged in March 
2001.  See NGB Form 22.  

Service medical reports created in association with Army 
National Guard (ANG) duty include a presecreening form (DD 
Form 2246), dated in August 1998, which shows that the 
veteran reported "strained lower back muscles in 1984 
lifting a woman."  A "report of medical history," dated in 
September 1998, shows that he reported having recurrent back 
pain.  The report is somewhat difficult to read, but appears 
to note "lumbar sprain 1984, cortisone and nerve blocks, 
[illegible] 1994, no rx."  An associated examination report 
does not note any findings for the spine.  A January 2001 
memorandum entitled "Record of Medical Duty Review Board 
(MDRB) Proceedings" states that the veteran was found to be 
unfit for retention in the ANG.  An associated report 
indicates that the veteran was not qualified for retention 
due to chronic low back pain.   

As for the other post-active service medical evidence, it 
includes reports from the Valley Hospital Medical Center 
(VHMC), dated in 1999, which show that the veteran was 
admitted with complaints of low back and left leg pain which 
had increased over the last three months.  The reports show 
that he reported the following: his "initial back injury" 
was in 1984, at which time he was working in a hospital and 
attempted to transfer a 280-pound woman; unbeknownst to him, 
she was without a left leg,  and she fell on top of him, 
causing a painful "pop' in his  low back area; he had low 
back pain since that time.  The admission diagnosis was acute 
and chronic low back pain, herniated disc at lumbar 4-5 
level.  See June 4, 1999 VHMC report.  See also June 5, 1999 
VHMC report; June 22, 1999 VHMC discharge report (showing 
that the veteran reported a history of back pain dating back 
to 1984).  That same month, the veteran underwent a left-
sided L4-5 foraminotomy and laminectomy with discectomy.  

Other medical evidence includes reports from Advanced 
Orthopedic Care Associates (OACA), and the Rainbow Medical 
Centers (RMC), dated between 1999 and 2000, reports from 
Godwin Maduka, M.D., dated in 2001, and VA outpatient 
treatment and examination reports, dated between 2002 and 
2004.  The AOCA and RMC reports indicate that the veteran was 
not able to work between June 1999 and October 1999, that he 
had a number of functional restrictions as of July 2000, and 
that he had a week off in early 2000 due to low back pain.  
The reports from Dr. Maduka and VA show that the veteran was 
diagnosed with conditions that included "degenerative disc 
disease of the lumbar spine, status post fusion at L4-5 and 
L5-S1," "chronic low back pain with radiculitis and status 
post decompression, fusion and reconstruction," failed back 
syndrome, and post-laminectomy pain syndrome.   

A determination of the Social Security Administration (SSA), 
dated in January 2003, indicates that the SSA determined that 
the veteran was disabled as of July 2002 due to a primary 
diagnosis of failed back syndrome.  

The Board finds that the claim must be denied.  To the extent 
that he was treated for back pain in November 1972, this 
apparently was an acute condition, as evidenced by the lack 
of treatment during the veteran's remaining year of service, 
and the lack of any relevant findings in the veteran's 
separation examination report.  Therefore, service connection 
for a chronic condition during service is not warranted.  See 
38 C.F.R. § 3.303(b).  In addition, the evidence indicates 
that in 1998 and 1999, prior to filing the claim now on 
appeal, the veteran gave service physicians, and his private 
physician, detailed descriptions of a 1984 back injury at his 
place of employment.  Furthermore, this evidence is the 
earliest evidence relevant to the claimed disability, and it 
comes approximately 25 years after separation from active 
service.  This lengthy period without treatment is evidence 
that there has not been a continuity of symptomatology, and 
it weighs heavily against the claim on a direct basis.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Furthermore, there is no competent evidence showing that the 
appellant has a low back disorder as a result of any injury 
or disease incurred during his service, or ACDUTRA.  In this 
regard, although the veteran has asserted that in injured his 
back on ACDUTRA at some time between 1998 and 1999, there are 
no service or service medical records to support this, and as 
previously stated, during the enlistment process in 1998 the 
veteran reported that he had a history of a 1984 back injury.  
Finally, there is no competent evidence showing that 
arthritis of the lumbar spine was manifest to a compensable 
degree within one year of separation from active duty 
service.  See 38 C.F.R. §§ 3.307, 3.309.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim, and that the claim must be denied.  See 38 C.F.R. 
§ 3.303.

B.  Hypertensive vascular disease

The veteran argues that service connection is warranted for 
hypertensive vascular disease.  

The veteran's service medical records (SMRs) do not show 
complaints or findings of hypertension.  The veteran's 
separation examination report, dated in November 1973, shows 
that his blood pressure was 120 (systolic)/80 (diastolic), 
and that his heart, and vascular system, were clinically 
evaluated as normal.  

Service medical reports created in association with Army 
National Guard (ANG) duty include a "report of medical 
history," dated in September 1998, which shows that the 
veteran reported having had high blood pressure for one year.  

As for the other post-active service medical evidence, it 
includes VHMC reports, dated in 1999, which note that the 
veteran has a history of hypertension.  See VHMC consultation 
reports of Sohail U. Anjum, M.D., and Patrick S. McNulty, 
dated in June 1999.  VA outpatient treatment reports contain 
assessments that include hypertension.  A November 2004 VA 
general medical examination report contains diagnoses that 
include hypertensive vascular disease.  

The Board finds that the claim must be denied.  The veteran 
was not treated for hypertensive vascular disease during 
service, and hypertensive vascular disease is not noted on 
his separation examination report.  Therefore, service 
connection for a chronic condition during service is not 
warranted.  See 38 C.F.R. § 3.303(b).  In addition, the 
earliest evidence relevant to the claimed disability is dated 
in 1998. This is approximately 25 years after separation from 
service.  This lengthy period without treatment is evidence 
that there has not been a continuity of symptomatology, and 
it weighs heavily against the claim on a direct basis.  
Maxson.  Furthermore, there is no competent evidence showing 
that the appellant has hypertensive vascular disease as a 
result of any injury or disease incurred during his service.  
In addition, there is no competent evidence showing that 
hypertension was manifest to a compensable degree within one 
year of separation from service.  See 38 C.F.R. §§ 3.307, 
3.309.  To the extent that the veteran argued during his 
April 2005 hearing that service connection was warranted for 
hypertensive vascular disease as secondary to a back 
condition, service connection may also be granted for a 
"[d]isability which is proximately due to or the result of a 
service- connected disease or injury."  38 C.F.R. § 3.310(a); 
Harder v Brown, 5 Vet. App. 183, 187-89 (1993).  Furthermore, 
the U.S. Court of Appeals for Veterans Claims (Court) has 
held that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  However, in Part I.A., the Board determined that 
service connection was not warranted for degenerative disc 
disease of the lumbar spine, status post surgery with fusion.  
As service connection is not currently in effect for a low 
back condition (or any other condition), any claim for 
hypertensive vascular disease as secondary to a service-
connected low back condition must fail as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding 
that where the law, and not the evidence, is dispositive of a 
claim, such claim should be denied because of the absence of 
legal merit or the lack of entitlement under the law).  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.  See 38 C.F.R. § 3.303.

C.  Diabetes Mellitus

The veteran argues that service connection is warranted for 
diabetes mellitus.    

The veteran's service medical records (SMRs) do not show 
complaints or treatment noting diabetes mellitus.  The 
veteran's separation examination report, dated in November 
1973, shows that his endocrine system was clinically 
evaluated as normal.  

As for the post-service medical evidence, it includes VHMC 
reports, dated in 1999, which note that the veteran has mild 
diabetes.  See consultation report of Dolue D. Ezeanolue, 
M.D., dated in June 1999.  VA outpatient treatment reports, 
dated between 2002 and 2004, also contain assessments that 
include diabetes mellitus, type II.  A November 2004 VA 
general medical examination report contains diagnoses that 
include diabetes mellitus, type II, controlled.  

The Board finds that the claim must be denied.  The veteran 
was not treated for diabetes during service, and diabetes is 
not noted on his separation examination report.  Therefore, 
service connection for a chronic condition during service is 
not warranted.  See 38 C.F.R. § 3.303(b).  In addition, the 
earliest evidence relevant to the claimed disability is dated 
in 1999. This is approximately 26 years after separation from 
service.  This lengthy period without treatment is evidence 
that there has not been a continuity of symptomatology, and 
it weighs heavily against the claim on a direct basis.   
Maxson.  Furthermore, there is no competent evidence showing 
that the appellant has diabetes as a result of any injury or 
disease incurred during his service.  In addition, there is 
no competent evidence showing that diabetes was manifest to a 
compensable degree within one year of separation from 
service.  See 38 C.F.R. §§ 3.307, 3.309.  To the extent that 
the veteran argued during his April 2005 hearing that service 
connection was warranted for diabetes secondary to a back 
condition that was incurred during service (see 38 C.F.R. 
§ 3.310(a); Allen), in Part I.A., the Board determined that 
service connection was not warranted for degenerative disc 
disease of the lumbar spine, status post surgery with fusion.  
As service connection is not currently in effect for a low 
back condition (or any other condition), any claim for 
diabetes as secondary to a service-connected low back 
condition must fail as a matter of law.  Sabonis.  Finally, 
to the extent that the veteran argued in a June 2003 
statement, "I was in Viet Nam from 1972-1974," the law 
provides that a veteran with active service in the Republic 
of Vietnam during the Vietnam era may receive presumptive 
service connection for diabetes mellitus, type II.  See 38 
C.F.R. §§ 3.307(a)(6), 3.309(e) (2004).  However, the 
veteran's service records do not show that he ever served in 
Vietnam, and service connection for diabetes is therefore not 
warranted on a presumptive basis based on exposure to 
herbicides.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the claim must be denied.  See 38 C.F.R. § 3.303.

D.  Conclusion

The Board has considered the veteran's oral and written 
testimony submitted in support of the veteran's arguments 
that the claimed conditions should be service connected.  His 
statements are not competent evidence of a nexus between the 
claimed conditions and his service.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Accordingly, 
the veteran's claims for service connection must be denied.

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable, and the 
claims must be denied.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
II. VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the veteran notice letters in January 
2003 and October 2004, (hereinafter "VCAA notification 
letters") that informed him of the type of information and 
evidence necessary to support his claims.  In addition, by 
virtue of the rating decisions on appeal, the statement of 
the case (SOC), and the supplemental statement of the case 
(SSOC), he was provided with specific information as to why 
these particular claims were being denied, and of the 
evidence that was lacking.  

With regard to elements (2) and (3), the Board notes that the 
RO's VCAA notification letters informed the veteran of his 
and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2004).  

Finally, with respect to element (4), the Board notes that 
the RO's VCAA notification letters contained specific 
requests for the veteran to provide additional evidence in 
support of his claims.  He was asked to identify all relevant 
treatment and to complete authorizations (VA Forms 21-4138 
and 21-4142) for all evidence that he desired VA to attempt 
to obtain.  

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA and non-VA medical records, and records from the 
SSA.  Although etiological opinions have not been obtained, 
the Board finds that the evidence, discussed infra -- 
including, but not limited to, the fact that service medical 
records that do not indicate that the claimed conditions were 
chronic; and post-service evidence that none of the claimed 
conditions are shown until at least 1998 (approximately 25 
years after separation from service); and the absence of 
competent evidence of a nexus between the claimed conditions 
and the veteran's service -- warrants the conclusion that a 
remand for examinations and/or opinions is not necessary to 
decide the claims.  See 38 U.S.C.A. § 5103A(d); see also 38 
C.F.R. § 3.159 (c)(4) (2004); Wells v. Principi, 327 F. 3d 
1339, 1341 (Fed. Cir. 2002).  The Board concludes, therefore, 
that decisions on the merits at this time do not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

Service connection for degenerative disc disease of the 
lumbar spine, status post surgery with fusion is denied.

Service connection for hypertensive vascular disease is 
denied.

Service connection for diabetes mellitus is denied.


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


